DETAILED ACTION
Claims 1 – 2, and 4 - 6 of U.S. Application No. 17243627 filed on 04/29/2021 are presented for examination. Claim 3 has been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were objected to for not showing elements in the claims, for example, the drawings did not show , the connecting rods, the supporting plates, and the metal conductor layer.
The drawings were amended to add a reference numerical 01-05 to fig. 1, and amended para [0018] to assign the new references to the claimed elements.
That being said, the drawings filed on 7/12/2022 are acceptable and the drawing objections are withdrawn.
Allowable Subject Matter
Claims 1-2, and 4-6 are allowed.
Claims 1-6 were rejected under 112(b) to because independent claim 1 recited indefinite language, for example, the Applicant used both “vibration energy” and “mechanical energy” which created doubts if they were the same energy or different energy. Also claim 2 was rejected under 112(b) for reciting a relative term “rigid material” that rendered the claim indefinite. The Applicant amended claim 1 to consistently use the term “vibration energy” and amended claim 2 to remove the relative term, therefore, the 112(b) rejections to claims 1-6 are overcome.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations of independent claim 1, “…the rhomboid structured triboelectric nanogenerator comprises a diamond-shaped bracket, four edges of the diamond-shaped bracket are hinged through hinge members, and each of four inner walls of the diamond-shaped bracket is hinged to a respective one connecting rod of four connecting rods; tail ends of two adjacent connecting rods of the four connecting rods are hinged to two ends of a first supporting plate to form a first U-shaped support, and tail ends of the other two opposite connecting rods of the four connecting rods are hinged to two ends of a second supporting plate to form a second U-shaped support; each of the first U-shaped support and the second U-shaped support is provided with an abutting column and a insulation guide, the insulation guide is vertically fixed to the respective supporting plate, the insulation guide is provided with a spring, one end of the abutting column is fixed to the hinge member, and another end of the abutting column is inserted into the insulation guide; a metal conductor layer and a dielectric material layer are sequentially arranged on each of the first supporting plate and the second supporting plate; polarity of the dielectric material layer on the first support plate is opposite to polarity of the dielectric material layer on the second support plate; when the diamond-shaped bracket is closed, the dielectric material layer on the first supporting plate contacts the dielectric material layer on the second supporting plate to produce friction charge, and each abutting column compresses the respective spring in the respective insulation guide; and then subjected to a reverse force of the spring, the diamond-shaped bracket opens, and the dielectric material layer on the first supporting plate is separated from the dielectric material layer on the second supporting plate, so as to generate an induction electric field by the friction charge and form a potential difference…” in the combination are claimed are neither anticipated nor obvious over the prior arts in record.
Claims 2, 4-6 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832